Citation Nr: 0429343	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1936 to 
December 1940, and from September 1942 to October 1945.  He 
died in January 2001, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied service 
connection for the cause of the veteran's death, claimed by 
his widow in order to establish entitlement to Dependency and 
Indemnity Compensation (DIC).  The September 2001 RO decision 
also denied entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35. 


FINDINGS OF FACT

1.  The veteran died years after service due to an acute 
myocardial infarction which was due to or a consequence of 
arteriosclerotic heart disease.  

2.  The factors involved in the veteran's death began many 
years after service and were not caused by any incident of 
service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. § 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
December 1936 to December 1940, and from September 1942 to 
October 1945.  His service medical records are negative for 
any indication of the presence of a heart condition, and his 
October 1945 separation examination shows normal findings 
regarding his heart.  

In May 1948, the RO granted service connection for bilateral 
varicose veins of the legs.  A 10 percent rating was assigned 
for this condition.  During the veteran's lifetime, service 
connection was not granted for any other condition, and at 
the time of his death he was in receipt of a combined 70 
percent rating for this condition.

VA chest X-rays from 1993 and 1994 show no abnormality 
regarding the veteran's heart.  X-rays from 1996 show 
prominence of the left lower cardiac segment.  The impression 
was cardiomegaly and atherosclerotic aorta.  No evidence of 
acute cardiopulmonary abnormality was found.

A bilateral carotid ultrasound performed in March 1999 showed 
intimal thickening and irregularity with plaque formation in 
the carotid bulbs.  There was antegrade flow within both 
vertebral arteries.  The impression was atherosclerotic 
changes of the carotid arteries.  There was no evidence of 
significant hemodynamic compromise.  Chest X-rays from June 
1999 showed that the heart was unremarkable.

VA hospitalization records show that the veteran was admitted 
on June 21, 1999 with complaints of a high fever and a 
temperature of 104 degrees.  He had the "shakes", but it 
was indicated that there were no apparent urinary tract 
symptoms and no upper respiratory infection symptoms.  
Urinalysis was consistent with a urinary tract infection and 
it was noted that the veteran had been aphasic for 
approximately one year.  Upon examination, there were no 
cardiovascular symptoms.  He had regular sinus rhythms, and 
no murmurs were heard.  Admitting impressions were increased 
temperature with questionable shaking chills, rule out 
urinary tract infection, sepsis, and pneumonia; possible 
dementia and cerebrovascular accident by history; 
questionable Parkinson's disease; and prolapsed mitral valve.  
Following a hospital course which suggested a recent sepsis 
with prior stroke, the veteran was discharged on June 25, 
1999.  Discharge diagnoses included urinary tract infection; 
possible prior stroke with aphasia, mild right hemiparesis, 
and memory dysfunction; questionable mild Parkinson's 
disease; and early dementia.

Private medical records dated in April 2000 indicate that the 
veteran may have had a cerebrovascular accident in June 1999.

In a letter dated in June 2000, Dr. Lee Greene indicated that 
the veteran suffered from ankle edema.  In a letter dated in 
July 2000, Dr. Greene stated that the veteran suffered from 
chronic venous stasis dermatitis, peripheral vascular disease 
with no pulses and cool legs, cyanosis with lack of hair, and 
was unable to stand independently or walk independently.  In 
a letter dated in November 2000, Dr. Greene indicated that 
the veteran was unable to stand up, walk independently, 
speak, or take care of his basic needs.  He was presently in 
the Manor Care nursing home in Delray Beach, Florida.  

In a letter dated in November 2000, Mr. Derek Buckley, an 
administrator at the Manor Care nursing home in Delray Beach, 
Florida, indicated that the veteran had been a resident of 
the nursing home since May 2000.  He was admitted following a 
cerebrovascular accident.  His latest assessment indicated 
long and short term memory deficits.  His cognitive skills 
for daily decision-making were moderately impaired.  He was 
rarely understood but was able to understand others.  He 
required physical assistance with bed mobility, transfers, 
and walking.  Dressing, eating, toilet use, and personal 
hygiene also required physical assistance.  He was totally 
dependent for bathing.  He had partial range of motion loss 
in his arm, hand, leg, and foot.  He was incontinent of bowel 
and bladder, and had chewing difficulties when eating.  

The veteran's death certificate indicates that he died in 
January 2001 at the age of 86.  The immediate cause of death 
was listed as acute myocardial infarction, due to or as a 
consequence of arteriosclerotic heart disease.  He died at 
the Manor Care nursing home in Delray Beach, Florida.  An 
autopsy was not performed.    

In February 2001, the veteran's widow filed her claim for 
DIC, claiming that the cause of the veteran's death was 
service-connected.  In various statements she has essentially 
argued that the veteran's lower extremity vein condition 
affected his circulatory system, which resulted in the heart 
attack which caused his death.

In a letter dated in September 2001, Dr. Greene stated that 
the veteran suffered from peripheral vascular disease prior 
to his death in January 2001.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant informs her of the type of evidence necessary to 
prove her claim and tells her to tell VA about any additional 
information or evidence that she would want VA to try to get 
for her or to send the evidence to VA.  The Board finds that 
the appellant was substantially notified of the need to give 
to VA any evidence pertaining to the claim.  Thus, there has 
been compliance with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in letters 
dated in July 2001 and April 2003, the November 2002 
statement of the case, and the January 2003 and April 2003 
supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
Service, VA, and private medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records that are relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R.§ 3.156.  

A.  Service connection for the cause of the veteran's death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and arteriosclerosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be granted for the additional 
increment of disability (i.e., aggravation) of a non-service-
connected condition that is proximately due to or the result 
of an established service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

During the veteran's lifetime, service connection was 
established for bilateral varicose veins of the legs.  At the 
time of his death he was in receipt of a combined 70 percent 
rating for this condition.  He was not service-connected for 
any other disability.
 
The veteran's death certificate indicates that he died many 
years after service as a result of acute myocardial 
infarction due to or as a consequence of arteriosclerotic 
heart disease.  His service medical records contain no 
indication of any chronic heart or other cardiovascular 
condition during service, and such is not shown for many 
years following the veteran's last period of service which 
ended in 1945.  The medical evidence of record suggests that 
the heart disorder involved in the veteran's death appeared 
many years after service.  The medical records do not suggest 
a relationship between any heart disorder and the veteran's 
period of military service.  Heart disease was not incurred 
in or aggravated by service.

The appellant maintains that the veteran's service-connected 
bilateral varicose veins of the legs contributed to his fatal 
heart attack.  However, as a layman, she has no competence to 
give a medical opinion on diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The death certificate 
does not implicate varicose veins as playing any role in the 
events leading to the veteran's death and there is no other 
competent medical evidence which links the veteran's service-
connected bilateral varicose veins of the legs to the heart 
disorder which caused his death.  The weight of the credible 
evidence demonstrates that the veteran's fatal heart disorder 
was not caused or worsened by an established service-
connected condition.  The veteran's service-connected 
bilateral varicose veins of the legs is not shown to have 
substantially or materially contributed to his death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to benefits under 38 U.S.C. Chapter 35

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the compensation status.  See, 38 U.S.C.A. § 3500, 
et. seq. (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.


	                        
____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



